Case 2:20-cv-00004-JRG Document 121-1 Filed 08/28/20 Page 1 of 5 PageID #: 1577




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  JOE ANDREW SALAZAR,

       Plaintiff,

       v.                                                   Civil Action No. 2:20-cv-4

  AT&T MOBILITY LLC,                                        DEMAND FOR JURY TRIAL
  SPRINT/UNITED MANAGEMENT
  COMPANY, T-MOBILE USA, INC.,
  AND CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS,

       Defendants

      and

  HTC CORP., and HTC AMERICA, INC.,

      Intervenors.


                           AMENDED DOCKET CONTROL ORDER

         Before the Court is Plaintiff’s Corrected Unopposed Motion for Leave to Amend Docket

 Control Order (Dkt. 100). Having reviewed the motion, the Court is of the opinion that it should

 be and hereby is GRANTED. Accordingly, it is hereby ORDERED that the following schedule

 of deadlines is in effect until further order of this Court:

      DATE             NEW                                DEADLINE/EVENT
                       DATE

    February 1,                     *Jury Selection – 9:00 a.m. in Marshall, Texas
       2021
Case 2:20-cv-00004-JRG Document 121-1 Filed 08/28/20 Page 2 of 5 PageID #: 1578




         January 4,                                * If a juror questionnaire is to be used, an editable (in Microsoft
           2021                                    Word format) questionnaire shall be jointly submitted to the
                                                   Deputy Clerk in Charge by this date. 1

        January 19,                                *Pretrial Conference – 9:00 a.m. in Marshall , Texas before
           2021                                    Judge Rodney Gilstrap

      December 23,                                 *Notify Court of Agreements Reached During Meet and Confer
         2020
                                                   The parties are ordered to meet and confer on any outstanding
                                                   objections or motions in limine. The parties shall advise the
                                                   Court of any agreements reached no later than 1:00 p.m. three
                                                   (3) business days before the pretrial conference.

      December 21,                                 *File Joint Pretrial Order, Joint Proposed Jury Instructions,
         2020                                      Joint Proposed Verdict Form, Responses to Motions in Limine,
                                                   Updated Exhibit Lists, Updated Witness Lists, and Updated
                                                   Deposition Designations

      December 14,                                 *File Notice of Request for Daily Transcript or Real Time
         2020                                      Reporting.

                                                   If a daily transcript or real time reporting of court proceedings
                                                   is requested for trial, the party or parties making said request
                                                   shall file a notice with the Court and e-mail the Court Reporter,
                                                   Shelly Holmes, at shelly_holmes@txed.uscourts.gov.

      December 14,                                 File Motions in Limine
         2020
                                                   The parties shall limit their motions in limine to issues that if
                                                   improperly introduced at trial would be so prejudicial that the
                                                   Court could not alleviate the prejudice by giving appropriate
                                                   instructions to the jury.

      December 14,                                 Serve Objections to Rebuttal Pretrial Disclosures
         2020

       December 7,                                 Serve Objections to Pretrial Disclosures; and Serve Rebuttal
          2020                                     Pretrial Disclosures

      November 30,                                 Serve Pretrial Disclosures (Witness List, Deposition
         2020                                      Designations, and Exhibit List) by the Party with the Burden of
                                                   Proof



 1
     The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir Dire.




                                                                       -2-
Case 2:20-cv-00004-JRG Document 121-1 Filed 08/28/20 Page 3 of 5 PageID #: 1579




   November 17,                                    *Response to Dispositive Motions (including Daubert
      2020                                         Motions). Responses to dispositive motions that were filed prior
                                                   to the dispositive motion deadline, including Daubert Motions,
                                                   shall be due in accordance with Local Rule CV-7(e), not to
                                                   exceed the deadline as set forth in this Docket Control Order. 2
                                                   Motions for Summary Judgment shall comply with Local Rule
                                                   CV-56.

    November 3,                                    *File Motions to Strike Expert Testimony (including Daubert
       2020                                        Motions)

                                                   No motion to strike expert testimony (including a Daubert
                                                   motion) may be filed after this date without leave of the Court.

    November 3,                                    *File Dispositive Motions
       2020
                                                   No dispositive motion may be filed after this date without leave
                                                   of the Court.

                                                   Motions shall comply with Local Rule CV-56 and Local Rule
                                                   CV-7. Motions to extend page limits will only be granted in
                                                   exceptional circumstances. Exceptional circumstances require
                                                   more than agreement among the parties.

     October 20,               November            Deadline to Complete Expert Discovery
        2020                    2, 2020

      October 6,              October 20, Serve Disclosures for Rebuttal Expert Witnesses
        2020                     2020

   September 22,                                   Deadline to Complete Fact Discovery and File Motions to
       2020                                        Compel Discovery

   September 22,               October 6,          Serve Disclosures for Expert Witnesses by the Party with the
       2020                      2020              Burden of Proof
 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.




 2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion in the manner prescribed
 herein creates a presumption that the party does not controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive Motions, the deadline for Response to Dispositive
 Motions controls.




                                                                        -3-
Case 2:20-cv-00004-JRG Document 121-1 Filed 08/28/20 Page 4 of 5 PageID #: 1580




                                ADDITIONAL REQUIREMENTS

         Mediation: While certain cases may benefit from mediation, such may not be appropriate
 for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
 benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
 ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
 mediation within fourteen days of the issuance of the Court’s claim construction order. As a
 part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
 mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
 the Parties should set forth a brief statement of their competing positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.




                                                 -4-
Case 2:20-cv-00004-JRG Document 121-1 Filed 08/28/20 Page 5 of 5 PageID #: 1581




        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                  -5-
